DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, on page 1, after the “title” and before the paragraph “Technical Field”, insert paragraph with a title – Cross-Reference To Related Applications – for continuity data as – This patent application is a Divisional of application serial number 15/311,687 filed on 11/16/2016, now U.S. Patent No. 10,533,476.  Patent Application 15/311,687 is a 371 of PCT/US2015/031879 filed on 05/21/2015. --  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creedon et al (2011/0311404 A1).
6.	Regarding to claim 1, Creedon et al teach a method for manufacturing a retaining material suitable for mounting a pollution control element in a pollution control device (20 in Fig. 1), comprising: a step of impregnating a first liquid containing inorganic colloid particles and an organic binder into a sheet including an inorganic fiber material (paragraphs 0035-0036) so that inorganic colloid particles are essentially uniformly dispersed in the thickness direction of the sheet and organic binder is essentially uniformly dispersed in the thickness direction of the sheet (paragraph 0064); a step of drying (paragraph 0010) the sheet impregnated with the first liquid (paragraphs 0013 & 0018); and a step of forming a surface layer by coating a surface of the sheet with a second liquid containing inorganic colloid particles (paragraphs 0014 & 0027).
7.	Regarding to claim 2, once coating the sheet it is inherent that the second liquid is coating onto opposite surfaces of the sheet (paragraphs 0026-0028) as the “fibers are uniformly coated to obtain a desired thickness (paragraph 0026) of the sheet.
Allowable Subject Matter
8.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  A method of producing a retaining material including a sheet with inorganic colloid particles and a surface layer comprising a coating containing inorganic colloid particles, wherein the colloid particles are adhered so as to coat a surface of the sheet, wherein the composition of the first liquid is adjusted such that the amount of inorganic colloid particles in an internal region of the sheet positioned further to the inside than the surface layer is 1 mass% to 10 mass% based on the total mass of the internal region, wherein the composition of the second liquid and the amount of coating of the second liquid are adjusted such that the amount of inorganic colloid particles per unit area of the surface layer is 1 g/m2 to 20 g/m2, and wherein the composition of the first and second liquids and the amount of coating of the second liquid are adjusted such that the amount of organic binder is 3 mass % or less based on the total mass of the retaining material. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 16, 2022